Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 1 of 13 Page ID #:6113




   1                                                                                                 O
   2
   3
   4
   5
   6
   7
   8                         United States District Court
   9                         Central District of California
  10
  11   ARCONA, INC.,                                     Case No. 2:17-cv-7058-ODW (JPRx)
  12                        Plaintiff,                   ORDER GRANTING
  13
                                                         DEFENDANTS’ RENEWED
              v.                                         MOTION FOR ATTORNEYS’ FEES
  14                                                     AND COSTS [153]
       FARMACY BEAUTY, LLC, et al.,
  15                        Defendants.
  16
  17                                     I.   INTRODUCTION
  18          Plaintiff Arcona, Inc. sued Farmacy Beauty LLC and its officers (collectively,
  19   “Farmacy”) for various claims related to Farmacy’s use of Arcona’s trademark
  20   “EYE DEW.”         The Court granted summary judgment in favor of Farmacy on
  21   Arcona’s counterfeiting claim because, apart from the use of the phrase “EYE DEW,”
  22   the two products look nothing alike. Pending before the Court is Farmacy’s renewed
  23   motion for attorneys’ fees and costs. (Mot., ECF No. 153). For the reasons discussed
  24   below, the Court GRANTS Farmacy’s Motion.1
  25
  26
  27
       1
  28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
       matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 2 of 13 Page ID #:6114




   1                                 II.   BACKGROUND
   2         In 2015, Arcona registered the trademark “EYE DEW” for its cosmetic skin
   3   creams. (First Amended Compl. (“FAC”), Ex. 1, ECF No. 34-1.) The trademark
   4   registration provides that the “mark consists of standard characters without any claim
   5   to any particular font, style, size, or color.” (Id.) Arcona’s EYE DEW product
   6   (pictured below) is tall, slim, cylindrical, and bears the “ARCONA” housemark on its
   7   bottle and outer packaging.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18         In 2015, Farmacy began selling an “EYE DEW” eye cream.               Farmacy’s
  19   EYE DEW product (pictured below) featured the company’s housemark and an image
  20   of an echinacea plant on its outer packaging. The product was contained in a short,
  21   wide, white jar, with a wood-grained top.
  22
  23
  24
  25
  26
  27
  28




                                                   2
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 3 of 13 Page ID #:6115




   1         In September 2017, Arcona brought claims against Farmacy for: (1) trademark
   2   counterfeiting; (2) trademark infringement; (3) unfair competition under Section 43(a)
   3   of the Lanham Act; (4) unfair competition under California state law; and (5) unfair
   4   competition under California common law. (FAC.) At Arcona’s request, the Court
   5   dismissed with prejudice its claims for trademark infringement and unfair
   6   competition. On March 19, 2018, the Court granted Farmacy’s motion for summary
   7   judgment on Arcona’s counterfeiting claim, finding that “[t]he only similarity between
   8   the two products are that they both contain the phrase ‘EYE DEW.’” (Order Granting
   9   Mot. for Partial Summ. J. 6, ECF No. 129.) The Court also found it “implausible that
  10   a consumer viewing [Farmacy’s] EYE DEW product would be tricked into believing
  11   that the product is actually one of [Arcona’s] EYE DEW products.” (Id. at 7.)
  12         Arcona timely appealed, and the Ninth Circuit affirmed the Court’s decision to
  13   grant summary judgment in favor of Farmacy. (See Op., ECF No. 151); Arcona, Inc.
  14   v. Farmacy Beauty, LLC, 976 F.3d 1074, 1079 (9th Cir. 2020), petition for cert. filed,
  15   Apr. 13, 2021. While Arcona’s appeal was pending, Farmacy moved for attorneys’
  16   fees. The Court denied Farmacy’s motion without prejudice, finding it appropriate to
  17   defer consideration of the motion until after resolution of the appeal. Now, Farmacy
  18   again requests an award of attorneys’ fees and costs.
  19                              III.   LEGAL STANDARD
  20         Under the Lanham Act, “[t]he court in exceptional cases may award reasonable
  21   attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). “[A]n ‘exceptional’
  22   case is simply one that stands out from others with respect to the substantive strength
  23   of a party’s litigating position (considering both the governing law and the facts of the
  24   case) or the unreasonable manner in which the case was litigated.” Octane Fitness,
  25   LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014); see id. (“[A] case
  26   presenting either subjective bad faith or exceptionally meritless claims may
  27   sufficiently set itself apart from mine-run cases to be ‘exceptional.’”). A district court
  28   analyzing a request for fees under the Lanham Act should look to the “totality of the




                                                   3
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 4 of 13 Page ID #:6116




   1   circumstances” to determine if the case was exceptional. Id.; SunEarth, Inc. v. Sun
   2   Earth Solar Power Co., Ltd., 839 F.3d 1179, 1180–81 (9th Cir. 2016) (en banc)
   3   (same). To assess whether a case is “exceptional,” courts consider “frivolousness,
   4   motivation, objective unreasonableness (both in the factual and legal components of
   5   the case) and the need in particular circumstances to advance considerations of
   6   compensation and deterrence.” Id. The party requesting fees under the Lanham Act
   7   must demonstrate an entitlement to fees by a preponderance of the evidence.
   8   SunEarth, 839 F.3d at 1181.
   9                                  IV.   DISCUSSION
  10         The parties do not dispute that Farmacy was the prevailing party in the
  11   underlying litigation. Thus, the Court first focuses its inquiry on whether this case
  12   was exceptional, entitling Farmacy to attorneys’ fees under the Lanham Act.
  13   A.    Exceptional Case
  14         Farmacy contends that this case was exceptional because Arcona asserted a
  15   “frivolous” counterfeiting claim so that it could “escalate the case” and seek enhanced
  16   statutory damages of $2 million. (Mot. 10–13.) Specifically, Farmacy argues that
  17   “Arcona could not reasonably have believed [Farmacy] engaged in counterfeiting”
  18   when the two products look nothing alike and Farmacy’s product includes the
  19   company’s housemark, among the many other differentiating features. (Id. at 11.)
  20   Courts in this district have held that a party’s litigating position must be objectively
  21   meritless for a case to be exceptional under the Octane standard. See Cambrian Sci.
  22   Corp., v. Cox Commc’ns, Inc., 79 F. Supp. 3d 1111, 1115 (C.D. Cal. 2015). A party
  23   failing to raise “debatable issues” supports a finding that a case was exceptional. See
  24   Caiz v. Roberts II, No. CV 15-09044 RSWL (AGRx), 2017 WL 830386, at *4
  25   (C.D. Cal. Mar. 2, 2017).
  26         The Court agrees with Farmacy—Arcona’s counterfeiting claim was meritless.
  27   In its moving papers, Arcona advanced a disingenuous interpretation of the federal
  28   trademark statutes in advocating its counterfeiting claim. “It is a fundamental canon




                                                  4
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 5 of 13 Page ID #:6117




   1   of statutory construction that the words of a statute must be read in their context and
   2   with a view to their place in the overall statutory scheme.” Arcona, 976 F.3d at 1078
   3   (quoting Sturgeon v. Frost, 136 S. C.t 1061, 1070 (2016)). The plain language of
   4   15 U.S.C. § 1114 provides a cause of action for counterfeiting and damages for a
   5   person’s commercial use of a registered mark that is “likely to cause confusion.”
   6   (emphasis added). Despite the plain language of Section 1114, Arcona advocated a
   7   groundless position that counterfeiting does not require a likelihood of confusion.
   8   (See Order Granting Mot. for Partial Summ. J. 5–7.) In fact, the Ninth Circuit’s
   9   opinion highlights the frivolousness of Arcona’s position:
  10
             Perhaps recognizing that the two products look little like each other,
  11         Arcona argues that a counterfeiting claim does not require a likelihood of
  12
             confusion. It points to two statutory provisions establishing various
             remedies for counterfeiting that do not mention “likelihood of
  13         confusion.” . . .   [However] even the two counterfeiting remedies
  14         provisions cited by Arcona underscore that a defendant is liable only if
             use of a counterfeit is “likely to cause confusion.”
  15
  16   Arcona, 976 F.3d at 1078 (emphasis added).
  17         Nevertheless, Arcona insists that its counterfeiting claim was reasonable
  18   because, prior to this case’s appeal, the Ninth Circuit never “expressly held that a
  19   counterfeiting claim requires a likelihood of confusion.” (Opp’n 4, ECF No. 156
  20   (citing Arcona, 976 F.3d at 1079).)    But here, too, Arcona advances an illogical
  21   position. Simply because the Ninth Circuit never expressly stated that a counterfeiting
  22   claim requires a likelihood of confusion, does not mean that it was reasonable for
  23   Arcona to vigorously litigate a counterfeiting claim based on an absurd interpretation
  24   of the trademark statutes. Indeed, in its opinion, the Ninth Circuit makes clear that
  25   “Section 1114 addresses both trademark infringement and counterfeit claims, and [the
  26   court] ha[s] repeatedly held that the plain language of Section 1114 requires a
  27   likelihood of confusion for a trademark infringement claim.”        Arcona, 976 F.3d
  28   at 1079 (emphasis added). So although the Ninth Circuit never expressly stated a




                                                  5
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 6 of 13 Page ID #:6118




   1   counterfeiting claim requires a likelihood of confusion, “there is nothing in the
   2   statutory language of Section 1114 that suggests that a counterfeit claim should be
   3   construed differently from an infringement claim.” Id. (emphasis added). In other
   4   words, that a counterfeiting claim requires a likelihood of confusion flows directly
   5   from the statutory language and is so obvious that, prior to this case, parties generally
   6   did not waste judicial resources litigating the issue. See generally id.
   7         In sum, Arcona’s contention that Farmacy’s “EYE DEW” product was a
   8   counterfeit was meritless; and looking at the totality of the circumstances the Court
   9   finds this case exceptional. Accordingly, Farmacy is entitled to attorneys’ fees under
  10   the Lanham Act. See 15 U.S.C. § 1117(a).
  11   B.    Attorneys’ Fees
  12         Next, the Court turns to whether Farmacy’s request for $824,322.03 in
  13   attorneys’ fees is reasonable. When attorneys’ fees are awarded under § 1117(a), the
  14   amount of the fee award is subject to the Court’s discretion. Sealy, Inc. v. Easy
  15   Living, Inc., 743 F.2d 1378, 1384 (9th Cir. 1984). To calculate the fee award, the
  16   Court determines “the number of hours reasonably expended on the litigation” and
  17   multiplies that number “by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S.
  18   424, 433 (1983). Defendants seek attorneys’ fees based on the following rates and
  19   reported hours from September 2017 through April 2019:
  20
                    Timekeeper                     Hourly        Hours              Total
  21
                                                    Rate         Billed
  22
       Jeff Joyner (Shareholder)                 $675          264.1        $161,856.65
  23
       John Kim (Shareholder)                    $675          179.6        $105,242.66
  24
       Lisa Li (Associate)2                      $450          66.4         $26,755.00
  25
       Colin Fraser (Associate)                  $450          422.5        $183,992.04
  26
  27   2
         Since this case was initiated, Lisa Li and Colin Fraser have been promoted to the rank of
  28   “Shareholder,” and Shauna Norton, Bethany Rabe, and James Ryerson have been promoted to “Of
       Counsel.” (Decl. of Colin W. Fraser (“Fraser Decl.”) ¶ 23, Ex. E, ECF Nos. 153-2, 153-3.)



                                                    6
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 7 of 13 Page ID #:6119




   1   Shauna Norton (Associate)                $328          11.3         $3,706.40
   2   Matthew Demartini (Associate)            $295          60.2         $18,454.31
   3   Jason Hicks (Associate)                  $365          6.4          $2,336.00
   4   Jennifer Kim (Associate)                 $260          8.8          $2,288.00
   5   Bethany Rabe (Associate)                 $375          21           $7,878.00
   6   James Ryerson (Associate)                $450          742.6        $298,343.99
   7   Adam Masarek (Research Attorney)         $185          1.1          $203.50
   8   Trista Snyder (Research Attorney)        $175          5.2          $856.00
   9   Maddie Pipitone (Research Attorney)      $175          1.5          $262.50
  10   Julie Weber (Research Attorney)          $150          1.7          $254.06
  11   Rachel Hostetler (Paralegal)             $250          2.7          $675.00
  12   Alexis Kovacs (Paralegal)                $290          16.1         $4,764.47
  13
       David Margolis (Paralegal)               $353          18.5         $6,436.45
  14
       TOTAL                                                               $824,322.03
  15
       (Fraser Decl., Ex. E.)
  16
             1.     Reasonable Hourly Rate
  17
             Farmacy requests hourly rates for its attorneys that range from $150 per hour to
  18
       $674 per hour. To determine whether hourly rates are reasonable, courts consider “the
  19
       rates prevailing in that district for similar services by lawyers of reasonably
  20
       comparable skill, experience[,] and reputation.” Perfect 10, Inc. v. Giganews, Inc.,
  21
       No. CV 11-07098-AB (SHx), 2015 WL 1746484, at *5 (C.D. Cal. Mar. 24, 2015)
  22
       (quoting Prison Legal News v. Schwarzenegger, 608 F.3d 446, 455 (9th Cir. 2010)),
  23
       aff’d, 847 F.3d 657 (9th Cir. 2017). The party seeking attorneys’ fees may satisfy its
  24
       burden to show that the proposed hourly rate is reasonable by submitting affidavits of
  25
       counsel, affidavits of other counsel in the relevant community, and by providing case
  26
       law examples of the relevant community rate. See id. at 980–81. “Once the fee
  27
       applicant has proffered such evidence, the opposing party must produce its own
  28
       affidavits or other evidence to rebut the proposed rate.” Cortes v. Metro. Life Ins. Co.,



                                                   7
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 8 of 13 Page ID #:6120




   1   380 F. Supp. 2d 1125, 1129 (C.D. Cal. 2005) (citing United Steelworkers of Am. v.
   2   Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990)).
   3         In support of its attorneys’ requested rates, Farmacy submits, among other
   4   things: (1) a declaration from its counsel at the law firm Greenberg Traurig
   5   LLP (“GT”); (2) invoices from GT detailing the time spent on tasks in Farmacy’s
   6   defense of this action; and (3) various case law. (See Mot. 18–25; Fraser Decl.)
   7   Farmacy’s primary defense team (Jeffrey Joyner, John Kim, Colin Fraser, and James
   8   Ryerson) are experienced litigators with substantial experience in complex litigation
   9   and intellectual property matters.    (See Mot. 19; Fraser Decl. ¶ 23.)       The lead
  10   shareholders (i.e., partners) on the defense team, Joyner and Kim, have over
  11   twenty-five and twenty-four years of experience, respectively, and seek $675 per hour
  12   for their work on this case. (Fraser Decl. ¶ 23.) The primary associates on the
  13   defense team, Ryerson and Fraser, each have over eleven years of complex
  14   commercial litigation experience and seek $450 per hour for their work. (See id.) The
  15   remaining attorneys at GT who worked on this matter seek hourly rates ranging from
  16   $150 per hour (research attorney) to $450 per hour (senior associate). (See id.)
  17         In opposition, Arcona fails to submit evidence that rebuts the reasonableness of
  18   GT’s rates; instead it contends that, generally, this case was not as complex as other
  19   trademark cases because “[t]he claims in this case all revolved around” the
  20   “EYE DEW” mark and involved a common core of facts and legal theories. (See
  21   Opp’n 24.) Thus, essentially, Arcona argues that the rates Farmacy seeks for its
  22   attorneys do not match the complexity of the legal issues presented in this case. The
  23   Court agrees with Arcona.
  24         Here, Farmacy’s lead defense counsel has experience in intellectual property
  25   cases and obtained a favorable result. But in light of the frivolousness of Arcona’s
  26   legal position with respect to the counterfeiting claim, this case was not as complex as
  27   the cases Farmacy cites in support of its attorneys’ requested hourly rates. Thus,
  28   considering the evidence submitted and based on the Court’s knowledge and




                                                  8
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 9 of 13 Page ID #:6121




   1   experience of such prevailing rates for similar services of lawyers of reasonably
   2   comparable skill, experience, and reputation, the Court finds that $500 is a reasonable
   3   hourly rate for Joyner and Kim (the lead shareholders), and $365 is a reasonable
   4   hourly rate for Fraser, Ryerson (the primary associates). See Ingram v. Oroudjian,
   5   647 F.3d 925, 928 (9th Cir. 2011) (agreeing with other circuit courts that “it is proper
   6   for a district court to rely on its own familiarly with the legal market” in determining a
   7   reasonable rate).     The remaining attorneys may recover at their requested rates.
   8   Because Farmacy provides scant evidence regarding the requested paralegal rates, the
   9   Court declines to award attorneys’ fees for the work done by paralegals in this action.
  10         In sum, the Court bases the lodestar on the following adjusted hourly rates:
  11                Timekeeper                    Hourly         Hours               Total
  12                                                Rate         Billed
  13   Jeff Joyner (Shareholder)                $500          264.1        $132,050
  14   John Kim (Shareholder)                   $500          179.6        $89,800
  15   Lisa Li (Associate)                      $450          66.4          $29,880
  16   Colin Fraser (Associate)                 $365           422.5        $154,212.50
  17   Shauna Norton (Associate)                $328          11.3         $3,706.40
  18   Matthew Demartini (Associate)            $295          60.2          $17,759
  19   Jason Hicks (Associate)                  $365           6.4          $2,336
  20   Jennifer Kim (Associate)                 $260           8.8          $2,288
  21   Bethany Rabe (Associate)                 $375          21            $7,875
  22   James Ryerson (Associate)                $365          742.6        $271,049
  23   Adam Masarek (Research Attorney)         $185          1.1          $203.50
  24
       Trista Snyder (Research Attorney)        $175           5.2          $910
  25
       Maddie Pipitone (Research Attorney)      $175          1.5          $262.50
  26
       Julie Weber (Research Attorney)          $150           1.7          $255
  27
       TOTAL                                                               $712,587
  28




                                                   9
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 10 of 13 Page ID
                                 #:6122



 1         Thus, purely based on Farmacy’s counsels’ reported number of hours, the
 2   lodestar would be $712,587. However, the Court must still consider whether the
 3   number of hours expended was reasonable.
 4         2.     Reasonable Number of Hours Expended
 5         Farmacy seeks fees for the 1,792.4 hours their attorneys billed for their work on
 6   this case.   Arcona contends that the hours billed by Farmacy’s attorneys are
 7   excessive—pointing to a few block-billed time entries, which show that some of
 8   Farmacy’s attorneys billed as much as 14.5 to 16.5 hours in a single time entry for
 9   work performed on several tasks. (See Opp’n 24.)
10         “The fee applicant bears the burden of documenting the appropriate hours
11   expended in the litigation and must submit evidence in support of those hours
12   worked.” Gates v. Deukmejian, 987 F.2d 1392, 1397 (9th Cir. 1992). “In determining
13   the appropriate lodestar amount, the district court may exclude from the fee request
14   any hours that are ‘excessive, redundant, or otherwise unnecessary.’” Welch v. Metro.
15   Life Ins. Co., 480 F.3d 942, 946 (9th Cir. 2007) (quoting Hensley, 461 U.S. at 434).
16   “[W]hen faced with a massive fee application the district court has the authority to
17   make across-the-board percentage cuts either in the number of hours claimed or in the
18   final lodestar figure as a practical means of trimming the fat from a fee application.”
19   Gates, 987 F.2d at 1399 (internal quotation marks omitted). Additionally, courts may
20   reduce block-billed hours because they make it difficult for the court to determine the
21   time spent on a particular assignment. See Welch, 480 F.3d at 948.
22         Upon review of GT’s billing entries, the Court finds that many of the entries
23   submitted by James Ryerson and Colin Fraser (who billed a combined 1165.1 hours
24   on this matter) are block-billed time entries.    “Block billing is the time-keeping
25   method by which each lawyer and legal assistant enters the total daily time spent
26   working on a case, rather than itemizing the time expended on specific tasks.” Welch,
27   480 F.3d at 945 n.2 (internal quotation marks omitted). Indeed, after combing through
28   the thousands of time entries submitted in support of this Motion, the Court identified




                                               10
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 11 of 13 Page ID
                                 #:6123



 1   199.8 block-billed hours from Ryerson and 166.4 block-billed hours from Fraser.
 2   (See, e.g., Fraser Decl., Ex. D (Ryerson billing 16.5 hours in one time entry to “[e]dit
 3   and finalize motions in limine; prepare exhibits and declarations in support of the
 4   same; prepare motion to seal and supporting documents (flag confidential information
 5   for sealing and redaction); edit and finalize pretrial submissions.”).) As the Court
 6   cannot discern from these block-billed entries whether the amount of time expended
 7   on each task was reasonable, the Court makes an across-the-board percentage cut of
 8   30% off of Ryerson and Fraser’s 366.2 blocked-billed hours.3 See, e.g., Lahiri v.
 9   Universal Music & Video Distrib. Corp., 606 F.3d 1216, 1222–23 (9th Cir. 2010)
10   (affirming reduction of 30% to account for block billing).
11         In addition, the Court applies a 25% reduction across-the-board on all hours
12   billed by Farmacy’s attorneys for excessive billing. See Wynn v. Chanos, No. 14-cv-
13   04329-WHO, 2015 WL 3832561, at *1 (N.D. Cal. June 19, 2015), aff’d, 685 F. App’x
14   578 (9th Cir. 2017) (reducing attorneys’ fees by 25% for excessive billing). The hours
15   requested by Farmacy’s attorneys are excessive for at least two reasons.
16         First, Farmacy’s attorneys used five high-billing partners and senior associates
17   to perform the bulk of the work on this matter. For example, partners with over
18   twenty years of experience billed for performing tasks such as “review[ing] pretrial
19   documents and motions in limine and assist[ing] with filing the same with the court”;
20   tasks that could be handled by a junior associate that bills at a lower hourly rate.
21   Second, descriptions of the work performed suggest that the hours spent on tasks by
22   Farmacy’s attorneys were excessive and duplicative. For example, at least eight
23   attorneys billed over 119 hours for researching, drafting, and revising motions in
24   limine. (Fraser Decl., Ex. D.) Given the substantial experience of the attorneys on
25   this matter and the simplicity of the issues involved in this case, the substantial
26   amount time spent performing tasks was unnecessary. As the Wynn court concluded,
27
     3
28     1165.1 (Ryerson’s and Fraser’s total billed hours) – 109.8 (30% of 366.2 block-billed hours)
     = 1055.3 total hours.



                                                   11
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 12 of 13 Page ID
                                 #:6124



 1   “given the sophistication of counsel and their substantial billing rates, this case should
 2   have been litigated much more efficiently without sacrificing quality.”            Wynn,
 3   2015 WL 3832561, at *6.
 4         Accordingly, based on the calculations outlined above, Farmacy’s attorneys
 5   shall be awarded reasonable attorneys’ fees in the amount of $504,382.43.
 6   C.    Costs
 7         Farmacy also requests $30,799.01 in costs. (Mot. 24–25.) Farmacy’s attorneys
 8   assert that these costs can be categorized as follows:
 9                     Costs                                          Amount
10   Computerized Research                            $21,496.78
11   Photocopy/Printing                               $602.90
12   Messenger/Delivery                               $133.49
13   Deposition Videography                           $4,315.00
14   Travel Costs                                     $4,250.84
15   TOTAL                                            $30,799.01
16   (Fraser Decl. ¶¶ 26–33.)
17         Under the Lanham Act, the prevailing party in an exceptional case may also be
18   awarded reasonable costs.      15 U.S.C. § 1117(a).          “The Lanham Act does not,
19   however, provide the ‘explicit statutory authority’ required to award litigation
20   expenses beyond the six categories of ‘costs’ specified by Congress in the general
21   costs statute, 28 U.S.C. §§ 1821, 1920.” San Diego Comic Convention v. Dan Farr
22   Prods., 807 F. App’x 674, 677 (9th Cir. 2020) (quoting Rimini St., Inc. v. Oracle USA,
23   Inc., 139 S. Ct. 873, 877–78 (2019)).
24         Here, Farmacy relies on outdated cases in support of its request for costs, (see
25   Mot. 24–25), and it fails to provide any authority for the proposition that it may
26   recover costs for computerized research, messenger/delivery services, deposition
27   videography, and travel. Accordingly, Farmacy may recover only the $602.90 that it
28   seeks for photocopying and printing costs. See 28 U.S.C. § 1920.



                                                 12
Case 2:17-cv-07058-ODW-JPR Document 159 Filed 06/14/21 Page 13 of 13 Page ID
                                 #:6125



 1                                 V.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Farmacy’s Motion. (ECF
 3   No. 153.) The Court awards Farmacy attorneys’ fees in the amount of $504,382.43
 4   and costs in the amount of $602.90, for a total award of $504,985.33.
 5
 6         IT IS SO ORDERED.
 7
 8         June 14, 2021
 9
10                               ____________________________________
11                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               13
